Citation Nr: 1456007	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-42 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hearing loss disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This case was previously before the Board in September 2012.  In this decision, the Board denied service connection for hearing loss, and remanded the claim for service connection for a psychiatric disorder.  The Veteran appealed the denial of service connection for hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court granted a Joint Motion for Partial Remand (JMPR) by the attorney representing the Secretary and the attorney representing the Veteran before the Court (the Parties).  

In June 2013, the Board again remanded the claim for service connection for a psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  In July 2014, the Board once again remanded the claim for service connection for a psychiatric disorder, as well as the claim for service connection for hearing loss, for additional development.  After completing development, the AOJ issued an October 2014 supplemental statement of the case.  Consequently, these issues are properly before the Board for further consideration.  See 38 C.F.R.           § 19.38 (2014).

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) sitting at the RO in April 2012.  A transcript of that hearing has been associated with the record.  The Board notes that the VLJ that held this hearing is no longer employed by the Board, and as such, in May 2014, the Veteran was provided an opportunity to appear before another VLJ at new Board hearing and was informed that, if he did not respond in 30 days, the Board would assume that he did not want another hearing.  See 38 C.F.R. § 20.707 (2014).  The Veteran, however, did not respond to the letter providing him the opportunity for another hearing.  Based on this failure to respond, the Board assumed that he did not want another hearing and remanded the Veteran's appeal in July 2014.  However, and as discussed below, the Veteran indicated in a December 2014 response that he does desire a new Board hearing.

As to the characterization of the issues, the Board has previously highlighted that issue of entitlement to service connection for a psychiatric disorder, to include PTSD, includes consideration generally of whether a diagnosed psychiatric disorder is attributable to service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

As to the hearing loss disorder, the Board is cognizant that the Veteran originally filed, and the AOJ originally adjudicated, a claim for left ear hearing loss, without regard to hearing loss of the right ear.  In the prior denial, however, the Board adjudicated a claim for hearing loss generally, and that is the issue vacated by the JMPR.  In light of this procedural history, the Board finds that the issue of bilateral hearing loss is before the Board.

As noted in the Board's July 2014 remand, in a March 2014 brief, the Veteran's representative contended that the issue of service connection for tinnitus was in appellate status.  Review of the record indicated, however, that such issue had not been adjudicated by the AOJ.  Therefore, the Board determined that it did not have jurisdiction over it, and referred it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  However, it does not appear that any action has been taken on such claim and it is again referred to the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the VLJ who conducted the April 2012 hearing is no longer employed by the Board.  The Veteran did not initially respond to the Board's May 2014 letter providing him an opportunity to appear before another VLJ at new Board hearing and the Board remanded his claims in July 2014.  However, upon the case's return to the Board, the Veteran was again informed that the VLJ who conducted the April 2012 hearing was no longer employed by the Board and was given another opportunity to elect to appear before another VLJ at a Board hearing.  As such, in December 2014, the Veteran indicated that he desired a new Board hearing before a VLJ sitting at the RO.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  See 38 C.F.R. § 20.700 (2014); see also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




